Citation Nr: 0425862	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from September 1972 to September 1975, and from March 1976 to 
November 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin that, in part, denied the 
appellant's claim of entitlement to service connection for 
hepatitis C.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
RO for action as described below.

Review of the medical evidence of record demonstrates that 
the appellant has been listed in VA medical records as 
testing positive for hepatitis C since April 1998; however, 
no VA laboratory testing for hepatitis C is of record.  The 
appellant has stated that he was found to have hepatitis C 
when he was hospitalized at Lowndes General Hospital in 
Columbus, Mississippi in 1988.  He has also reported that he 
was diagnosed with hepatitis C while he was at Vets Place 
Central.  However, there currently is no documented 
clinically confirmed diagnosis of hepatitis C infection in 
the claims file.

No comprehensive review of the appellant's medical history 
with opinion as to the etiology of any hepatitis has been 
accomplished.  Nor has an analysis of risk factors, such as 
past drug use (including heroin and cocaine), or claimed in-
service blood transfusion been performed.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim of service connection and of what 
part of such evidence he should obtain 
and what part the RO will yet attempt to 
obtain on his behalf.  He should also be 
told to provide any evidence in his 
possession that is pertinent to his claim 
on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
hepatitis C.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, the records of treatment 
at Lowndes General Hospital and Vets 
Place Central should be obtained.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should ascertain whether the 
appellant is listed in Wisconsin public 
health records at the appropriate local 
health department as a confirmed case of 
hepatitis C.  See WIS. ADMIN. CODE HFS 145 
Appx. A (2004).

4.  Thereafter, the RO should arrange for 
the appellant's records to be reviewed by 
an infectious diseases specialist.  The 
reviewer should be provided with the 
appellant's claims file, including any 
records obtained pursuant to the above-
mentioned development, and a copy of this 
remand.  The reviewer should render an 
opinion as to whether the appellant has 
hepatitis C, and, if so, discuss the 
etiology and onset date of the condition.  
The reviewer must list and discuss all 
documented risk factors for the 
appellant; the reviewer should rank order 
the documented risk factors relative to 
the probability that any current 
confirmed hepatitis C infection is 
etiologically related to the risk factor.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any documented hepatitis C is 
related to either of the appellant's 
periods of military service.  The basis 
of the opinion should be included in the 
document containing the opinion.

If a physical examination or laboratory 
testing is necessary before an opinion 
can be rendered, the RO should arrange 
for said examination to take place.

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  
Appropriate time is to be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

